Brotles, 0. J.
1. On the trial of a criminal case in the courts of this State (State courts), relevant incriminatory evidence, obtained by an unlawful search and seizure, is not inadmissible as contravening the fourth and fifth amendments to the constitution of the United States. *213Nor is the admission of such evidence violative of the due process clause of the fourteenth amendment to the constitution of the United States. Nor does the admission of such evidence violate paragraph 16 of section 1 of article 1, or paragraph 6 of section 1 of article 1, of the constitution of this State. Johnson v. State, 152 Ga. 270 (109 S. E. 498), and authorities cited. Under this ruling the admission of evidence as complained of in the instant case was not error.
Decided November 14, 1922.
Accusation of possession of liquor; from.city court of Macon — Judge Gunn. July 7, 1922.
John B. Cooper, ~W. 0. Cooper Jr., for plaintiff in error.
Boy W. Moore, solicitor, contra.
2. The other special assignments of error are without merit.
3. The verdict was authorized by the evidence and the overruling of the motion for a new trial was not error.

Judgment affirmed.


Luhe ■and Bloodworth, JJ., concur.